PER CURIAM.
The order granting a new trial, from which this appeal was filed by the defendant, Mount Sinai Hospital of Greater Miami, Inc., is affirmed on the authority of Saborit v. Deliford, 312 So.2d 795 (Fla.3d DCA 1975); Brown v. McArthur Dairies, Inc., 280 So.2d 520 (Fla.3d DCA 1973); Cuervo v. Garcia, 246 So.2d 579 (Fla.3d DCA 1971); Barker v. Randolph, 239 So.2d 110 (Fla.1st DCA 1970); Grabow v. Lehrer, 224 So.2d 767 (Fla.3d DCA 1969). The cross assignments of error filed by appellees are held to be without merit.
Affirmed.